DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11-25 are under examination. 
Response to Amendment
Applicant’s amendments dated 11/09/2021 overcome the previous 112(b) rejections of record, which are withdrawn. 
Response to Arguments
Applicant's arguments, see Remarks dated 11/09/2021, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues (page 10) that “Tsugio [cited as Ouchi herein] does not pour concrete to fabricate its sidewall 2.” However, the claim does not recite the term “sidewall” but instead recites the broader term “shaft,” which would be considered by the skilled artisan to reasonably include the sidewalls and the base, e.g., see US 2005/0189105 A1 Figure 1: the shaft 12 includes both the sidewalls and a base. Applicant has amended claim 11 in the 11/09/2021 Claim set to remove the term “vertical” prior to shaft. Therefore, the cited prior art shaft is not required to be only the vertical portions.  	Additionally, as detailed in the below 112(b) rejections, this portion of the claim is unclear, as it attempts to define the shaft with the shaft itself.  	Accordingly, the argument that Tsugio [cited as Ouchi herein] does not pour 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 22 introduces a new structure “transverse extensions.” No variation of this term can be found in the Specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the space formed from excavating the ground under a bottom of the shaft (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The invention is shown in Figures 2 and 3. Both of these Figures show shaft 5 with a distinct basemat 6 at its very bottom. Claim 11 recites that the ground is excavated to create a space under a bottom of the shaft 5. Neither Figure 2 nor Figure 3 shows a space under a bottom of shaft 5. Neither Figure 2 nor Figure 3 shows the claimed ground in relation to the space or the shaft 5. In order for the claim to explicitly recite “excavating the ground to create a space under a bottom of the shaft,” the ground, the space, and the shaft must be shown and labeled so that this claimed relationship can be seen. 
 	Examiner notes that ¶¶ 171, 182, and 203 of the Specification recite that the shaft 5 is continuously poured during ground excavation, and afterwards, basemat 6 is poured. As best understood by the Examiner, in order to be consistent with the Specification and show what is currently claimed in claim 11, the Drawings would need to show and label the claimed space under the bottom of the claimed shaft 5 in relation to the claimed ground—presumably without basemat 6. Please ensure that any Drawing changes are consistent with the Specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floors are installed with different types of equipment from each other prior to the installing the plurality of floors (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new No equipment of any kind is shown on the auxiliary shaft floors in the Figures, and certainly not “different types of equipment from each other.” If this feature of different types of equipment installed on auxiliary shaft floors is going to be explicitly recited in its own claim, then it must be shown in the Drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fabricating including installing nuclear equipment on the floor outside of the auxiliary shaft and providing a floor to a site where the auxiliary shaft is formed (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. No equipment of any kind is shown on the auxiliary shaft floors in the Figures, much less equipment being installed on the floors prior to the installation of said floors into the auxiliary shaft. If this feature is going to be explicitly recited in its own claim, then it must be shown in the Drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seating a first floor of the floors into transverse extensions of the shaft at a first axial level and a second floor of the floors into transverse extensions of the shaft at a second axial level (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. No equipment of any kind is shown on the auxiliary shaft floors in the Figures, much less equipment being installed on the floors prior to the installation of said floors into the auxiliary shaft. If this feature is going to be explicitly recited in its own claim, then it must be shown in the Drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nuclear reactor equipment having a first nuclear safety classification in the first auxiliary shaft, and the nuclear reactor equipment having a second nuclear safety classification different from the first nuclear safety classification into the second auxiliary shaft (claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  there are two claims 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11–25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “creating a reactor shaft…by pouring concrete directly onto a top of the shaft.” This limitation is unclear because it defines the shaft by itself. Pouring concrete onto a shaft cannot precede creating the shaft. For the purposes of examination, Examiner will interpret claim 11 as follows: A method of constructing a nuclear facility, the method comprising: 	creating a reactor shaft having a transverse inner dimension of at least 10 meters by pouring concrete directly onto a top of a ground;  	excavating the ground to create a space under a bottom of the shaft; and  	vertically descending the shaft into the space, wherein the shaft retains its physical characteristics when exposed to operating and transient nuclear reactor conditions and is impermeable to leakage from a reactor housed in the reactor shaft. 
Claim 11 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the shaft, the ground, and the claimed space. 	The invention is shown in Figures 2 and 3. Both of these Figures show shaft 5 with a distinct basemat 6 at its bottom. No ground is shown. The claim explicitly recite that the ground is excavated to create a space under a bottom of the shaft 5. Neither Figure 2 nor Figure 3 shows a space under a bottom of shaft 5. Therefore, it is unclear if the claim recites that the shaft is created and then a space underneath it is excavated, or if the claim recites that a space is excavated, and then a shaft is lowered into this space. 
Claim 13 recites “creating an auxiliary shaft…by pouring concrete directly onto a top of the auxiliary shaft.” This limitation is unclear because it defines the shaft by itself. creating the shaft. For the purposes of examination, Examiner will interpret this portion of claim 13 as follows:“creating an auxiliary shaft…by pouring concrete directly onto a top of an auxiliary ground above the auxiliary ground.” 
Claim 24 is rejected for the same reasons as claim 13 and is interpreted in the same way. 
Claim 224 is rejected because it recites “wherein the creating includes further pouring concrete directly on the top of the shaft after the vertically descending.” It is unclear if this step is further defining the already-recited pouring step of parent claim 11, or if this is a second, distinct step of pouring concrete. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11–25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 	Claim 11, as currently written, allows for two interpretations: (1)  the creating, (2) they are all performed simultaneously. The only one of these interpretations supported by the accompanying disclosure is (2). See the Specification at ¶¶ 15, 36, 177, 188, and 279. However, interpretation (1) is implied by the claim: the creating step introduces “a ground,” which is further delimited in the excavating step as being the same ground that is excavated. Then, the excavating step introduces “a space,” which is the same space that is further delimited in the following descending step. Therefore, the claim implies that the steps occur in the following sequential order: creating, then excavating, and then descending.  
Therefore, the scope of the claim is improperly broader than the invention allowed by the disclosure. 
Claim 2210 recites, after the initial pouring, excavating, and descending, additional steps of pouring, excavating, and descending. Examiner cannot find support for this in the Specification. Instead, the Specification recites, for example, that concrete is continuously poured while excavation and descension occur simultaneously: “shaft 5 may be continuously formed and lowered,” ¶ 2, “continuously-poured rebar concrete,” ¶ 17, “reactor building 110 may be formed with shaft 5 of seismic-grade and 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

See the above 112(b) section for how claim 11 is being interpreted.
Claim 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (US 2,213,169).
Regarding claim 11, Ouchi teaches a method of constructing a nuclear facility, the method comprising: 	creating a reactor shaft (e.g., see Figure 3: the buried shaft includes side and bottom wall portions 2, 7 [Fig. 2], 24, 25, 26) having a transverse inner dimension of at least 10 meters (Ouchi’s method works for a building 50x50 meters, page 1, second column, ll. 9-11) by pouring concrete directly onto a top of a ground (22; “first laying broken stones over there and then pouring a preliminary layer 24 of concrete,” page 3, left column, ll. 44-45; Examiner notes that the broken stones are considered part of the ground, consistent with Applicant’s own interpretation, e.g., “Where the term ‘ground’ is retained, it may include any lower substrate such as earth, rock, soil, sand, etc.,” Remarks 11/09/2021, bottom of page 8); (“The building will, as the ground is excavated, sink gradually,” page 2, right column, ll. 73-74); and  	vertically descending the shaft into the space (“The building will, as the ground is excavated, sink gradually,” page 2, right column, ll. 73-74), wherein the shaft retains its physical characteristics when exposed to operating and transient nuclear reactor conditions and is impermeable to leakage from a reactor housed in the reactor shaft (the shaft is constructed of concrete, which is the standard in the nuclear art for reactor containment, e.g., water or gas or alpha particles generally cannot permeate concrete).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

See the above 112(b) section for how claim 11 is being interpreted. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Applicant’s Admitted Prior Art (AAPA: Specification at ¶¶ 1 and 2 and also Fig. 1) in view of Mancini (US 2014/0050531).
Regarding claim 11, AAPA teaches a method of constructing a nuclear facility, the method comprising: 	creating a reactor shaft (5, Fig. 1) having a transverse inner dimension of at least 10 meters (“4.5-22 meters in diameter,” ¶ 2) by stacking concrete directly onto a top of a ground (“precast shaft segments 3 or in situ concrete may be placed at the top of a 5,”  1);  	excavating the ground to create a space under a bottom of the shaft (“Rotatable cutter boom 11 and cutter drum 12 may then move about the edges and bottom of the ground, excavating soil, rock, clay, etc. to form space for shaft 5. Simultaneously, precast shaft segments 3 or in situ concrete may be placed at the top of a stack of shaft 5,” ¶ 1); and  	vertically descending the shaft into the space (“As boring machine 10 descends and excavates, shaft 5 is thus also lengthened and descended,” ¶ 1), wherein the shaft retains its physical characteristics when exposed to operating and transient nuclear reactor conditions and is impermeable to leakage from a reactor housed in the reactor shaft (the shaft is constructed of concrete, which is the standard in the nuclear art for reactor containment, e.g., water or gas or alpha particles generally cannot permeate concrete).
AAPA does not teach that the concrete may be poured. Instead, AAPA teaches stacking pre-formed concrete blocks. 
However, pouring concrete into an excavation site to build a shaft is a practice extremely well-known in the art, as described by Mancini. 
Mancini is in the same art area of excavating earth to install concrete shafts (abstract) and teaches pouring, rather than stacking, concrete in an excavated space: as shown in Fig. 4, an excavated cavity has concrete poured to form secant pile wall 14: “[T]he secant pile wall could be made by other secant pile formation techniques, including one in which a concrete material is poured to form a hollow cylinder” and “As shown in FIG. 4, once fully hardened, the first and second set of secant 18, 22 produce the continuous and integral secant pile wall 14,” ¶ 25. See also ¶ 23: “Concrete material is then forced into the secant pile holes 16 and allowed to harden and solidify in order to form a first set of secant piles 18.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized poured concrete instead of stacked concrete, as taught by Mancini, in order to provide a truly integrally connected surrounding sidewall for an underground reactor containment. As shown in Figure 4, the wall 14 is continually integral, unlike the stacked configuration of AAPA Fig. 1, in which the cracks between stacked segments clearly leave an opening for leaks. Accordingly, the skilled artisan would have recognized that pouring concrete allows a more continuous wall construction. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cervia (US 4,496,268).
Regarding claim 11, Cervia teaches a method of constructing a nuclear facility, the method comprising: 	creating a reactor shaft having a transverse inner dimension by pouring concrete directly onto a top of the shaft above a ground (see Fig. 2: the concrete in between walls 23 and 24 is poured concrete, col. 1, ll. 34-35, and this concrete is poured directly onto the ground [backfill erodable mixture “BF” in figures], col. 3, ll. 14-16, and also while the shaft is above the ground level, col. 3, ll. 4-5);  	excavating the ground to create a space under a bottom of the shaft (excavation is preferably performed ahead of time, col. 2, ll. 37-38); and  	vertically descending the shaft into the space (col. 3, ll. 44-46: the poured ), wherein the shaft retains its physical characteristics when exposed to operating and transient nuclear reactor conditions and is impermeable to leakage from a reactor housed in the reactor shaft (the shaft is constructed of concrete, which is the standard in the nuclear art for reactor containment, e.g., water or gas or alpha particles generally cannot permeate concrete).
Cervia does not explicitly teach that the shaft has a transverse inner dimension (i.e., a diameter) of at least 10 meters. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the diameter of the shaft at least 10 meters, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. The skilled artisan would have been motivated to use a larger shaft if the equipment going inside were larger, and a smaller shaft if the equipment going inside were smaller. The skilled artisan can easily predict the benefits and consequences of increasing and decreasing the shaft size.
Claims 11, 13, 16, 2211, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini in view of Ouchi.
Regarding claim 11, Mancini teaches (Fig. 4) a method of constructing a nuclear facility (Mancini’s underground construction is capable of this intended use), the method comprising: 	creating a reactor shaft (14) having a transverse inner dimension of at least 7 meters (24 feet ≈ 7.3 meters, ¶ 18) by pouring concrete (“[T]he secant pile wall could be made by other secant pile formation techniques, including one in which a concrete ; “Concrete material is then forced into the secant pile holes 16 and allowed to harden and solidify in order to form a first set of secant piles 18,” ¶ 23) directly onto a top of a ground (shafts 14 poured directly on top of ground, which has a top surface S, Fig. 1);  	excavating the ground to create a space within the shaft (e.g., “excavating the portion of the earth enclosed by the secant pile wall,” ¶ 5); and  	wherein the shaft retains its physical characteristics when exposed to operating and transient nuclear reactor conditions and is impermeable to leakage from a reactor housed in the reactor shaft (the shaft is constructed of concrete, which is the standard in the nuclear art for reactor containment, e.g., water or gas or alpha particles generally cannot permeate concrete).
Mancini does not explicitly teach a diameter of at least 10 meters. Instead, Mancini suggests values of a similar scale, e.g., up to 24 feet (7.3 meters). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the diameter of the shaft at least 10 meters, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. Mancini even says: “Of course, other diameter values for the shafts are possible,” ¶ 18. The skilled artisan would have been motivated to use a larger shaft if the equipment going inside were larger, and a smaller shaft if the equipment going inside were smaller. The skilled artisan can easily predict the benefits and consequences of increasing and decreasing the shaft size. 
Mancini does not explicitly teach that the excavation can also be under a bottom of the shaft or the vertical descending
Ouchi does teach these. Ouchi is in the same art area of constructing underground shafts and teaches excavating the ground to create a space under a bottom of the shaft (“the ground excavation under the building,” page 2, right column, ll. 23-24) and vertically descending the shaft into the space (“The building will, as the ground is excavated, sink gradually,” page 2, right column, ll. 73-74). A purpose for this teaching is, as described by Ouchi (page 2, bottom right — page 3, top left), to utilize the cutting edge 7 to provide simultaneous excavation of the ground 22 while the building passively self-sinks due to gravity, thereby simplifying the construction process and decreasing the resistance: “The building will, as the ground is excavated, sink gradually by its own weight, during which process the cutting edge 7 at the bottom of the sidewall 2 penetrates into the ground at the same time decreasing the resistance by building’s sinking and accurately leading the sinking direction.” As further described on page 3, right column, ll. 9-14, this decrease in resistance is extremely beneficial: “[A]s by far the greatest load of the building is always centralized on the cutting edge part, if the resistance at this part is reduced, the resistance by the sinking of the entire building will be reduced accordingly.” 
The combination of the bottom excavation & sinking of Ouchi with the shaft pouring of Mancini would have produced a method for pouring a concrete shaft whose base allowed for simultaneous cutting through the earth and sinking of said shaft, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Mancini, a person of ordinary skill would have predicted that (page 2, bottom right — page 3, top left), to utilize the cutting edge 7 to provide simultaneous excavation of the ground 22 while the building passively self-sinks due to gravity, thereby simplifying the construction process and decreasing the resistance: “The building will, as the ground is excavated, sink gradually by its own weight, during which process the cutting edge 7 at the bottom of the sidewall 2 penetrates into the ground at the same time decreasing the resistance by building’s sinking and accurately leading the sinking direction.” As further described on page 3, right column, ll. 9-14, this decrease in resistance is extremely beneficial: “[A]s by far the greatest load of the building is always centralized on the cutting edge part, if the resistance at this part is reduced, the resistance by the sinking of the entire building will be reduced accordingly.”  
Regarding claim 13, see the above 112(b) rejections for how this claim is being interpreted. 
The above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim, and Mancini additionally teaches  	 creating an auxiliary shaft (right-hand shaft shown in Fig. 1) by pouring concrete (“[T]he secant pile wall could be made by other secant pile formation techniques, including one in which a concrete material is poured to form a hollow cylinder,” ¶ 25; “Concrete material is then forced into the secant pile holes 16 and allowed to harden 18,” ¶ 23) directly on a top of an auxiliary ground above the auxiliary ground (shafts 14 poured directly on top of ground, which has a top surface S, Fig. 1);  	excavating the auxiliary ground to create an auxiliary space within the auxiliary shaft (e.g., “excavating the portion of the earth enclosed by the secant pile wall,” ¶ 5); and  	connecting the reactor shaft and the auxiliary shaft with a transverse connection (Fig. 1, tunnel T) extending underground between the buildings. 
Mancini does not explicitly teach that the excavation can also be under a bottom of the auxiliary shaft or the vertical descending. 
Ouchi does teach these. Ouchi is in the same art area of constructing underground shafts and teaches excavating the ground to create a space under a bottom of the shaft (“the ground excavation under the building,” page 2, right column, ll. 23-24) and vertically descending the shaft into the space (“The building will, as the ground is excavated, sink gradually,” page 2, right column, ll. 73-74). A purpose for this teaching is, as described by Ouchi (page 2, bottom right — page 3, top left), to utilize the cutting edge 7 to provide simultaneous excavation of the ground 22 while the building passively self-sinks due to gravity, thereby simplifying the construction process and decreasing the resistance: “The building will, as the ground is excavated, sink gradually by its own weight, during which process the cutting edge 7 at the bottom of the sidewall 2 penetrates into the ground at the same time decreasing the resistance by building’s sinking and accurately leading the sinking direction.” As further described on page 3, right column, ll. 9-14, this decrease in resistance is extremely beneficial: “[A]s 
The combination of the bottom excavation & sinking of Ouchi with the shaft pouring of Mancini would have produced a method for pouring a concrete shaft whose base allowed for simultaneous cutting through the earth and sinking of said shaft, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Mancini, a person of ordinary skill would have predicted that combining Ouchi’s bottom excavation & sinking with Mancini's shaft pouring would have produced Applicant's claimed invention of a poured concrete shaft that sank under its own weight to a desired depth into the ground. The skilled person’s motivation for the combination would have been the expectation of, as described by Ouchi (page 2, bottom right — page 3, top left), to utilize the cutting edge 7 to provide simultaneous excavation of the ground 22 while the building passively self-sinks due to gravity, thereby simplifying the construction process and decreasing the resistance: “The building will, as the ground is excavated, sink gradually by its own weight, during which process the cutting edge 7 at the bottom of the sidewall 2 penetrates into the ground at the same time decreasing the resistance by building’s sinking and accurately leading the sinking direction.” As further described on page 3, right column, ll. 9-14, this decrease in resistance is extremely beneficial: “[A]s by far the greatest load of the building is always centralized on the cutting edge part, if the resistance at this part is 
Regarding claim 16, the above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim. Additionally, Mancini teaches pouring a basemat (60) at a vertical bottom of the shaft (“The mud mat 60 can be poured via a tremie concrete pouring,” ¶ 34), wherein the basemat is configured to prevent further relocation of radioactive components into the ground (because it is made from concrete, Mancini’s basemat is configured to prevent, for example, radioactive alpha particles from relocating into the ground; as is well-known in the art, alpha particles are much too large to penetrate concrete). 
Regarding claim 2212, the above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim. Additionally, Ouchi teaches an embodiment (Fig. 9) wherein   	the creating includes further pouring concrete directly on the top of the shaft after the vertically descending, the method further comprising: further excavating the ground to create a further space under the bottom of the shaft after the further pouring; and further vertically descending the shaft into the further space after the further excavating: as described on page 4, right column, ll. 50+, after the pouring of shaft portion 25, additional pouring, excavating, and descending can be performed for shaft portions 63 and 64. The skilled artisan would have been motivated to perform these additional steps if the ground underneath the shaft were deemed beneficial to 
Regarding claim 23, the above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim. Additionally, Mancini teaches wherein the creating includes pouring the concrete around rebar to create the reactor shaft with continuous rebar concrete walls (“placing a rebar cage adjacent a base of the shaft, and pouring a concrete material over said rebar cage,” claim 3). 
Regarding claim 24, see the above 112(b) rejections for how this claim is being interpreted. 
The above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim. Additionally, Mancini teaches  	creating a first auxiliary shaft (right-hand shaft shown in Fig. 1) by pouring concrete (“[T]he secant pile wall could be made by other secant pile formation techniques, including one in which a concrete material is poured to form a hollow cylinder,” ¶ 25; “Concrete material is then forced into the secant pile holes 16 and allowed to harden and solidify in order to form a first set of secant piles 18,” ¶ 23) directly on a top of a first auxiliary ground above the first auxiliary ground (shafts 14 poured directly on top of ground, which has a top surface S, Fig. 1),  	excavating the first auxiliary ground to create a first auxiliary space within the first auxiliary shaft (e.g., “excavating the portion of the earth enclosed by the secant pile wall,” ¶ 5); (“there can be numerous launch and retrieval shafts for a given construction project,” ¶ 18) by pouring concrete (“[T]he secant pile wall could be made by other secant pile formation techniques, including one in which a concrete material is poured to form a hollow cylinder,” ¶ 25; “Concrete material is then forced into the secant pile holes 16 and allowed to harden and solidify in order to form a first set of secant piles 18,” ¶ 23) directly on a top of a second auxiliary ground above the second auxiliary ground (shafts 14 poured directly on top of ground, which has a top surface S, Fig. 1);  	excavating the second auxiliary ground to create a first auxiliary space within the second auxiliary shaft (e.g., “excavating the portion of the earth enclosed by the secant pile wall,” ¶ 5). 
Mancini does not explicitly teach that the excavation can also be under a bottom of the auxiliary shaft or the vertical descending. 
Ouchi does teach these. Ouchi is in the same art area of constructing underground shafts and teaches excavating the ground to create a space under a bottom of the shaft (“the ground excavation under the building,” page 2, right column, ll. 23-24) and vertically descending the shaft into the space (“The building will, as the ground is excavated, sink gradually,” page 2, right column, ll. 73-74). A purpose for this teaching is, as described by Ouchi (page 2, bottom right — page 3, top left), to utilize the cutting edge 7 to provide simultaneous excavation of the ground 22 while the building passively self-sinks due to gravity, thereby simplifying the construction process and decreasing the resistance: “The building will, as the ground is excavated, sink gradually by its own weight, during which process the cutting edge 7 at the bottom of : “[A]s by far the greatest load of the building is always centralized on the cutting edge part, if the resistance at this part is reduced, the resistance by the sinking of the entire building will be reduced accordingly.” 
The combination of the bottom excavation & sinking of Ouchi with the shaft pouring of Mancini would have produced a method for pouring a concrete shaft whose base allowed for simultaneous cutting through the earth and sinking of said shaft, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Mancini, a person of ordinary skill would have predicted that combining Ouchi’s bottom excavation & sinking with Mancini's shaft pouring would have produced Applicant's claimed invention of a poured concrete shaft that sank under its own weight to a desired depth into the ground. The skilled person’s motivation for the combination would have been the expectation of, as described by Ouchi (page 2, bottom right — page 3, top left), to utilize the cutting edge 7 to provide simultaneous excavation of the ground 22 while the building passively self-sinks due to gravity, thereby simplifying the construction process and decreasing the resistance: “The building will, as the ground is excavated, sink gradually by its own weight, during which process the cutting edge 7 at the bottom of the sidewall 2 penetrates into the ground at the same time decreasing the resistance by building’s sinking and accurately leading : “[A]s by far the greatest load of the building is always centralized on the cutting edge part, if the resistance at this part is reduced, the resistance by the sinking of the entire building will be reduced accordingly.”
Since Mancini teaches the second auxiliary shaft (“there can be numerous launch and retrieval shafts for a given construction project,” ¶ 18), it would have been obvious to the ordinary skilled artisan to implement the same bottom excavation and descending steps for the second auxiliary shaft as for the first. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Mancini with Ouchi, further in view of Larrion (US 2015/0131769).
Regarding claim 25, the above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim. This claim does not explicitly teach installing nuclear reactor equipments of different safety classifications into different auxiliary shafts. Larrion does teach this. Larrion is in the same art area of underground nuclear reactors and teaches (Fig. 2) installing nuclear reactor equipment having a first nuclear safety classification (see equipment inside 7) into a first auxiliary shaft (7); and installing nuclear reactor equipment having a second nuclear safety classification (see spent fuel inside 9) different from the first nuclear safety classification into a second auxiliary shaft (9). As understood by the ordinary skilled artisan, there will be at least some differences in the nuclear safety classifications among the equipment in the turbine building 7 versus the spent fuel storage building 9. The skilled artisan would have been motivated to utilize different buildings for different equipment in order to minimize the cleanup in the event of a contamination event (further facilitated by ). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Mancini with Ouchi in view of Schmah13 (Vertical shaft machines. State of the art and vision). 
Regarding claim 12, the above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim, including that the vertical shaft includes a wedge (Ouchi, 7) at a lower vertical edge. 
Ouchi does not explicitly teach wherein the shaft is flooded with water during excavation. 
Schmah does teach this. Schmah is in the same art area of shaft sinking and teaches (page 209 and Fig. 4) wherein the shaft is flooded with water during excavation: “the excavation of the ground is instead carried out under water.” The skilled artisan would have been motivated to fill the shaft with water as taught by Schmah because, as explained by Schmah, this will “counteract the groundwater pressure and avoid settlements,” page 209. 
Claims 17, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Mancini with Ouchi, further in view of Seefeld (US 2003/0007589).
Regarding claims 17, 19, and 20, the above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim.
This combination does not explicitly teach installing a nuclear reactor in the shaft. 
Seefeld does teach this. Seefeld is in the same art area of underground nuclear reactors (abstract) and teaches (Fig. 1) a shaft (14) housing a reactor containment (22) with a reactor (18) inside it, wherein the installing places the nuclear reactor completely below ground (18 is below ground 10). The skilled artisan would have been motivated to utilize Seefeld’s underground nuclear reactor in order to safely install and operate an electricity-producing power plant to meet the world’s growing need for electrical power, ¶¶ 1-4. The skilled artisan would have recognized that above-combined Mancini with Ouchi’s excavation methodology was appropriate for creating a safe underground space for the beneficial nuclear power plant of Seefeld. 
Additionally, Seefeld teaches that the vertical shaft (14) has an inner diameter greater than the outer diameter of the nuclear reactor (18)
Regarding claim 21, the above-described combination of Mancini with Ouchi renders obvious all elements of the parent claim.
This combination does not explicitly teach the claimed fabricating, installing, and providing steps. 
Seefeld does. Seefeld is in the same art area of underground nuclear reactors (abstract) and teaches (Fig. 1) a shaft (14) and an auxiliary shaft (66), further comprising: 	fabricating a floor (floor of lowermost work area 62) configured to secure to the auxiliary shaft (66), wherein the fabricating includes installing nuclear equipment (58) on the floor outside of the auxiliary shaft (66); and  	providing the floor to a site where the auxiliary shaft (66) is formed (work area floors 62 are provided to a site where auxiliary shaft 66 is formed). 
The skilled artisan would have been motivated to utilize the shaft-external floor of Seefeld within the method of above-combined Mancini with Ouchi in order to provide a location for supplying important equipment (58) as well as storing it out of the way when not in use; as shown in Fig. 1 of Seefeld, when equipment 58 is not in use, shaft 66 is still available for use for all the other working floors and personnel movement. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Mancini and Ouchi with Seefeld, further in view of Walters (US 2014/0321590). 
Regarding claim 18, the above-described combination of Mancini and Ouchi with Seefeld teaches all the elements of the parent claim. Additionally, Seefeld teaches the 
Walters does. Walters is in the same art area of nuclear reactors and teaches a nuclear reactor that is a small modular reactor (end of ¶ 23). The skilled artisan would have been motivated to utilize an SMR for the nuclear reactor of Seefeld because, as described by Walters, SMRs are particularly adapted to underground operation because they are “small enough to be located below ground, which enhances containment and protection from terrorist activities.”
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Mancini with Ouchi, further in view of Svensson (US 4,132,276).
Regarding claims 14 and 15, the above-described combination of Mancini and Ouchi teaches all the elements of the parent claim. Additionally, Ouchi teaches (Fig. 1) installing a plurality of floors (5, 6) and attaching each floor to the shaft (2). 
This combination does not explicitly teach installing floors by vertically lowering them. 
Svensson does. Svensson is in the same art area of sinking shafts and teaches (Fig. 5)  	installing a plurality of floors (2, 4) in a shaft by vertically lowering each floor into the shaft (floors 2, 4 are lowered into the shaft 102 by cable 106), wherein  	each floor of the plurality of floors is modular (floors 2 and 4 are modular pieces of the entire stoping unit, all assembled together by a common connection, col. 2, ll. 19-22), and wherein the floors are installed with different types of equipment from each other prior to the installing the plurality of floors (e.g., each floor 2, 4 has its own jacks, ). 
The skilled artisan would have been motivated to utilize Svensson’s modular floors so that all the working levels could be raised or lowered as a single unit, since only a single raising/lowering operation (cable 106, drive 108, Fig. 5 and col. 3, ll. 59-64) is required for simultaneous installation of all the working floors. Additionally, the use of prefabricated modular floors would have been recognized by the skilled artisan as beneficial, as the entire multi-level floor unit could be assembled remotely, rather than having to be assembled underground, subject to the elements. 
Claim 2214 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Mancini and  Ouchi with Svensson, further in view of O’Leary (US 2,980,372).
Regarding claim 22, the above-described combination of Mancini and Ouchi with Svensson teaches all the elements of the parent claim. 
This combination does not explicitly teach that the floors are set into transverse extensions of the shaft. O’Leary does teach this. O’Leary is in the same art area of sinking shafts and teaches (Fig. 1) an underground shaft (30), wherein an installing of a plurality of floors (34, 34, 34) includes seating a first floor (any one of 34) of the floors into transverse extensions of the shaft (see darkened connections between floors 34 and the inner walls of the shaft 30) at a first axial level and a second floor (another one of 34) of the floors into transverse extensions of the shaft at a second axial level. The (O’Leary, col. 1, ll. 39-41 and 64-65 and col. 3, ll. 4-10) to assist with the lowering of heavy or fragile equipment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “…shafts 5 may be excavated and, in parallel, descended with a VSM as described in connection with FIG. 1.”
        2 “…reactor building 110 may be formed with shaft 5 of seismic-grade and leakage-proof concrete continuously poured, potentially with rebar, in a descending annulus while excavation is performed with a VSM or the like.”
        3 “In connection with a VSM creating shaft 5, basemat 6 may be directly poured following excavation and descending of shaft 5.”
        4 There are two claims 22. This rejection refers to the one at the top of page 6 of the 11/09/2021 Claims. 
        5 “As boring machine 10 descends and excavates, shaft 5 is thus also lengthened and descended.”
        6 “The shaft-creating process may use a vertical shaft sinking machine that excavates ground under the shaft and vertically lowers the shaft as the ground is removed.”
        7 “…shafts 5 may be excavated and, in parallel, descended with a VSM as described in connection with FIG. 1.”
        8 “…reactor building 110 may be formed with shaft 5 of seismic-grade and leakage-proof concrete continuously poured, potentially with rebar, in a descending annulus while excavation is performed with a VSM or the like.”
        9 “… shaft 5 itself is vertically constructed and descended in parallel with excavation.” 
        10 There are two claims 22. This rejection refers to the one at the top of page 6 of the 11/09/2021 Claims. 
        11 There are two claims 22. This rejection refers to the one at the top of page 6 of the 11/09/2021 Claims. 
        12 There are two claims 22. This rejection refers to the one at the top of page 6 of the 11/09/2021 Claims. 
        13 See the 9-page NPL reference in the file 04/30/2020.
        14 There are two claims 22. This rejection refers to the one at the bottom of page 5 of the 11/09/2021 Claims.